Name: Council Directive 84/261/EEC of 7 May 1984 amending for the 21st time Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: foodstuff;  European Union law;  health;  food technology
 Date Published: 1984-05-15

 Avis juridique important|31984L0261Council Directive 84/261/EEC of 7 May 1984 amending for the 21st time Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 129 , 15/05/1984 P. 0028 - 0028 Spanish special edition: Chapter 13 Volume 16 P. 0019 Portuguese special edition Chapter 13 Volume 16 P. 0019 *****COUNCIL DIRECTIVE of 7 May 1984 amending for the 21st time Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption (84/261/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 64/54/EEC (4), as last amended by Directive 84/233/EEC (5), sets out a list of preservatives the use of which is authorized for the protection of foodstuffs intended for human consumption against deterioration caused by micro-organisms; Whereas the Commission proposal currently under review aims, on the one hand, to add to the list of authorized preservatives potassium bisulphite and natamycin and, on the other hand, to authorize thiabendazol for surface treatment of citrus fruit and bananas, without any time limit; Whereas, pending a Council decision on the whole of this proposal and without prejudice to current discussions on this subject, the authorization for thiabendazol should, as a precautionary measure, be extended on a transitional basis from 16 May to 15 September 1984, in order to avoid any interruption in the traditional trade flows concerning citrus fruit and bananas, HAS ADOPTED THIS DIRECTIVE: Article 1 In No E 233 (c) of section I of the Annex to Directive 64/54/EEC, '16 May 1984', is hereby replaced by '16 September 1984'. Article 2 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 7 May 1984. For the Council The President M. ROCARD (1) OJ No C 330, 17. 12. 1981, p. 7. (2) OJ No C 125, 17. 5. 1982, p. 147. (3) OJ No C 178, 15. 7. 1982, p. 4. (4) OJ No 12, 27. 1. 1964, p. 161/64. (5) OJ No L 104, 17. 4. 1984, p. 25.